Citation Nr: 1025446	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, and if so, whether service connection is warranted.

3.  Entitlement to service connection for ocular hypertension.  

4.  Entitlement to an effective date earlier than October 10, 
2007, for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to April 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the Veteran's petition to reopen a claim for 
entitlement to service connection for headaches; denied 
entitlement to service connection for ocular hypertension; and 
granted service connection for bilateral hearing loss, assigning 
a noncompensable evaluation effective October 10, 2007.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At the time of his hearing, he 
submitted additional evidence in support of his claim, 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304(c).

In a May 2010 statement, the Veteran requested an increased 
rating for tinnitus.  THIS MATTER IS REFERRED TO THE RO FOR 
APPROPRIATE ACTION.

The issues of entitlement to service connection for headaches and 
ocular hypertension and entitlement to an effective date earlier 
than October 10, 2007, for the award of service connection for 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric testing conducted in April 2008 shows that the 
Veteran's right ear hearing loss was manifested by level II 
hearing, and his left ear hearing loss was manifested by level II 
hearing.    

2.  VA audiometric testing conducted in January 2010 shows that 
the Veteran's right ear hearing loss was manifested by level III 
hearing, and his left ear hearing loss was manifested by level II 
hearing.    

3.  The Veteran's claim of entitlement to service connection for 
headaches was denied in October 1993.  He did not appeal.

4.  The evidence received since the October 1993 decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim for 
service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic Code 
(DC) 6100 (2009).

2.  The October 1993 decision that denied entitlement to service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the October 1993 decision is new and 
material; the claim of entitlement to service connection for 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In regard to his petition to reopen a claim for service 
connection for headaches, because the Board is herein reopening 
the Veteran's claim and remanding it for further development, a 
discussion of VA's duties to notify and assist is not necessary.  

In regard to his claim for an increased rating for bilateral 
hearing loss, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in October 2007 before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him with 
two VA examinations and a hearing.  The Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that, in 
regard to VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must also fully describe 
the functional effects caused by a hearing disability in his or 
her final report.  In this case, although the April 2008 examiner 
noted that the Veteran has difficulty hearing in restaurants, 
crowds, and any situation where there is more than one speaker, 
and the January 2010 VA examiner noted that the Veteran has 
difficulty hearing in all settings, even with the use of hearing 
aids, neither examiner specifically addressed the occupational 
functioning effects caused by the Veteran's bilateral hearing 
loss.  However, the Board finds that the Veteran is not 
prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale for 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss pertained to cases where consideration of 
referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) 
might be warranted.  Specifically, the Court noted that, "unlike 
the rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the April 2008 and January 2010 VA examiners failed to 
fully address the functional effects of the Veteran's hearing 
loss, the Board notes that the evidence of record, including the 
Veteran's VA treatment records, the April 2008 and January 2010 
VA examination reports, the Veteran's statements in support of 
his claim, and the May 2010 Board hearing transcript, adequately 
address this issue.  Therefore, while the April 2008 and January 
2010 VA examinations are defective under Martinak, the Board 
finds that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately addressed 
by the entirety of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  The Veteran was 
specifically asked about the effect of his hearing loss on his 
employment at the time of the May 2010 Board hearing.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


II.  Increased Rating for Bilateral Hearing Loss

The Veteran was initially granted service connection for 
bilateral hearing loss in an April 2008 rating decision and was 
assigned a noncompensable evaluation, effective October 10, 2007.  
The Veteran disagrees with this rating assignment and contends 
that a higher rating is warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  However, as 
discussed below, because the level of impairment associated with 
the Veteran's residuals of cyst removal from the right cheek has 
been relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran's VA treatment records indicate that, in June 2007, 
the Veteran underwent VA audiological testing, the results of 
which are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
n/a
75
LEFT
45
50
55
n/a
60

The doctor also reported that the Veteran had speech recognition 
of 80 percent for the right ear and 80 percent in the left ear; 
however, the doctor did not indicate which speech discrimination 
test that she conducted to reach this conclusion.  Based on the 
Veteran's test results, the doctor diagnosed the Veteran with 
mild sloping to severe sensorineural hearing loss in the right 
ear, and borderline normal gradually sloping to severe 
sensorineural hearing loss in the left ear, noting that the 
Veteran reported having the most difficulty hearing when there 
was background noise.  

Significantly, however, the Board notes that in order for a 
hearing impairment examination to be adequate for VA purposes, 
the examination must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 
4.85(a).  Accordingly, because there is no indication that a 
controlled speech discrimination test (Maryland CNC) was 
conducted during the June 2007 evaluation, the results of this 
evaluation are not adequate for VA rating purposes.  

In August 2007, the Veteran was provided VA hearing aids.  
Subsequently, in October 2007, he sought follow-up treatment, 
reporting that his hearing aids were too soft; and in December 
2007, he underwent a hearing aid re-assessment, reporting that 
loud noise was bothersome and painful, that he still heard wind 
noise, that the aids created a tinny sound and cut in and out in 
certain environments, and that he still had difficulty hearing 
the television and hearing in certain situations.  Additionally, 
in April 2008, the Veteran underwent another hearing aid re-
assessment, at which time he indicated that he was still having 
some difficulty with the settings on his hearing aids.    

In April 2008, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
70
LEFT
30
40
50
65
70

The average pure tone threshold in the Veteran's right ear was 54 
decibels, and the average pure tone threshold in his left ear was 
56 decibels.  On the Maryland CNC test, the Veteran received a 
score of 86 percent for the right ear and 84 percent for the left 
ear for word recognition.  As noted above, the examiner noted 
that the Veteran experienced the greatest difficulty hearing in 
restaurants, crowds, and any situation where there was more than 
one speaker.  Based on his examination results, the examiner 
diagnosed the Veteran with downward sloping sensorineural hearing 
loss bilaterally.    

These results equate to an assignment of level II hearing for the 
Veteran's right ear and level II hearing for his left ear, which 
merits a noncompensable rating using Table VI.  Table VIA is not 
available to the Veteran for either ear because 1) his pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, and 2) his pure tone threshold is 
not 55 decibels or more at each of 1000, 2000, 3000, and 4000 
Hertz.  

In May 2008, the Veteran's hearing was tested at the Ocean State 
Hearing Aid Center.  A graph of the May 2008 audiogram has been 
associated with the claims file; however, because these results 
are in graph form only, they may not be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations of 
audiometric data).  

In September 2008, the Veteran underwent a hearing aid 
evaluation.  The doctor noted that the Veteran had been afforded 
VA hearing aids in August 2007, but that he had never been 
satisfied with his aids.  Based on the Veteran's complaints, the 
doctor sent both of the Veteran's hearing aids out for repair.  
The following month, the Veteran sought follow-up treatment for 
his hearing aids, reporting that he was satisfied with the new 
settings on his hearing aids.  Subsequently, in November 2008, 
the Veteran again sought audiological treatment for a hearing aid 
adjustment, reporting that his aids caused all sounds to be too 
loud and that he was experiencing some discomfort from the aids.  
Accordingly, the doctor made some adjustments, and the Veteran 
reported that he was pleased with the new settings and the 
physical fit of the aids.  

In February 2009, the Veteran underwent another hearing aid 
adjustment; the doctor noted that the Veteran's last audiological 
examination had been conducted in April 2008, when mild to 
several sensorineural hearing loss was revealed bilaterally.  At 
that time, the Veteran reported continuing difficulty 
understanding speech in face-to-face conversations and over the 
phone, and complained that his aids made his ears itch.  The 
doctor again adjusted the settings and positioning of the aids, 
and the Veteran seemed pleased with the changes.  Similarly, in 
January 2010, the Veteran reported further difficulty with his 
hearing aids and the doctor made additional adjustments to the 
aids, which the Veteran reported he was pleased with.  

In January 2010, the Veteran was afforded another VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
65
75
LEFT
40
50
60
65
75

The average pure tone threshold in the Veteran's right ear was 63 
decibels, and the average pure tone threshold in his left ear was 
64 decibels.  On the Maryland CNC test, the Veteran received a 
score of 88 percent for the right ear and 92 percent for the left 
ear for word recognition.  Based on these results, the examiner 
diagnosed the Veteran with moderate to severe right ear 
sensorineural hearing loss, and mild to severe left ear 
sensorineural hearing loss.  The examiner also noted the 
Veteran's reports that he was experiencing increased difficulty 
hearing in all settings, even with his hearing aids.

These results equate to an assignment of level II hearing for the 
Veteran's right ear and level III for his left ear, which merits 
a noncompensable rating using Table VI.  Again, Table VIA is not 
available to the Veteran for either ear because 1) his pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, and 2) his pure tone threshold is 
not 55 decibels or more at each of 1000, 2000, 3000, and 4000 
Hertz.  

Finally, the Board notes that, at his May 2010 hearing, the 
Veteran reported that he had difficulty hearing his wife speak to 
him, even when he had his hearing aids in.  He also indicated 
that he had difficulty hearing in situations where there was more 
than one speaker or where the television is on.  The Veteran's 
wife also submitted a statement in May 2010 stating that the 
Veteran's hearing had been very bad and that she had to yell so 
that he could hear her.  She also stated that he had the radio 
and television on very loud and could not hear the telephone most 
of the time.  She said that he had hearing aids, but still missed 
conversations.

Although the Veteran contends that a higher rating is warranted 
for his bilateral hearing loss, the disability rating schedule is 
applied mechanically based on the results of audiometric testing.  
Because the evidence fails to establish a compensable rating 
under DC 6100 at any time during the appellate period, the 
Veteran's claim for an increased rating for bilateral hearing 
loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss (i.e., difficulty hearing in most 
situations) are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board finds 
that the rating criteria reasonably describe his disability.  For 
these reasons, referral for consideration of an extraschedular 
rating is not warranted.  


IV.  New and Material Evidence for Headaches

The Veteran's claim of entitlement to service connection for 
headaches was denied by an October 1993 decision.  At the time of 
the October 1993 decision, the evidence of record included the 
Veteran's service treatment records, which indicate that he was 
treated for a cold/headaches in March 1963, and headaches in 
January 1965 and February 1965.  

The claim was denied in October 1993 on the basis that there was 
no evidence of a current chronic headache disability that had 
continued since service.  In this regard, the RO noted that the 
Veteran had received treatment for tension type headaches in 
January 1965 and February 1965, but pointed out that he had not 
reported having headaches at his separation examination in April 
1965, and that there were no records of treatment for headaches 
since service.  The Veteran was notified of this decision and of 
his appellate rights by a letter dated November 2, 1993.  He did 
not appeal.  Therefore, the October 1993 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in October 2007.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the October 1993 decision includes 
private treatment records from Dr. Allen M. Dennison dated from 
November 1998 to March 2007, VA treatment records dated from 
November 2006 to January 2010, an April 2009 statement from the 
Veteran's wife, a May 2010 Board hearing transcript, and 
statements from the Veteran.  Significantly, during treatment 
with Dr. Dennison in May 2002, the Veteran reported having a 
splitting headache, and a July 2002 treatment records indicates 
that although the Veteran's headaches had since spontaneously 
improved, a June 2002 computed tomography (CT) scan had revealed 
ethmoid and sphenoid sinusitis.  Additionally, in April 2008, a 
VA doctor reported that the Veteran's medical issues included 
chronic headaches, which had been present since service and which 
had worsened over the last few months.  Moreover, in her April 
2009 statement, the Veteran's wife reported that she had been 
married to the Veteran since September 1964, and stated that he 
had suffered from migraine headaches for many years.  She also 
reported that the Veteran had received treatment from Dr. Ralph 
DiGiacomo and Dr. Frank Racioppi shortly after service, but 
reported that unfortunately, both of these doctors were now 
deceased, and as such, their records were unavailable.  Finally, 
at his hearing and in his statements, the Veteran has 
consistently reported that he first began experiencing headaches 
during service; that he sought treatment for such headaches 
shortly after separation from service, but that these records are 
no longer available; and that he has experienced a continuity of 
symptomatology since service.  

The Veteran's claim was previously denied because the evidence 
did not show that he currently had a chronic headache disorder 
that had continued since service.   The evidence submitted since 
October 1993 indicates that the Veteran may have a chronic 
headache disability that has persisted since service.  This 
evidence is new in that it had not previously been submitted.  It 
is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's claim, 
namely, evidence of a current disability that may be related to 
service.  The additional evidence being both new and material, 
the claim for service connection for headaches is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

In regard to his claim for service connection for headaches, 
while the Veteran has submitted new and material evidence with 
which to reopen this claim, further evidentiary development is 
necessary before the merits of this claim may be addressed.  The 
Veteran contends that he has a headache disorder that has 
persisted since service.  Specifically, the Veteran has reported 
that he first began experiencing headaches during service, at 
which time he was given pain medication, and that he has had a 
continuity of headache symptomatology since.  

As noted above, the Veteran's service treatment records indicate 
that he sought treatment for a cold/headaches in March 1963.  
Additionally, in January 1965, he was treated for migraine 
headaches, reporting a three month history of intermittent 
headaches that lasted for approximately two hours each; the 
doctor's impression was a questionable frontal sinus headache.  
The following month, the Veteran sought follow-up treatment for 
his headaches, and was diagnosed with tension-type headaches.  
Later that month, the Veteran again sought treatment for 
headaches, the symptoms of which the doctor believed supported 
the diagnosis of a tension headache.  

Post-service, in May 2002, the Veteran sought treatment from Dr. 
Dennison, reporting a splitting headache.  Dr. Dennison reported 
that he was going to get a CT scan of the Veteran's head, and 
indicated that he gave the Veteran a shot of Toradol and put him 
on 10 milligrams of Bextra a day for his headaches.  
Subsequently, in July 2002, Dr. Dennison reported that the 
Veteran's headaches had spontaneously improved, but noted that a 
June 2002 CT scan had revealed ethmoid and sphenoid sinusitis.

Additionally, in April 2008, a VA doctor reported that the 
Veteran's medical issues included chronic headaches, which had 
been present since service and which had worsened over the last 
few months.  The doctor also reported that the Veteran had been 
seen by Dr. DeLuca for magnetic resonance imaging (MRI) regarding 
his headaches; however, to date, no copies of such MRI results 
have been associated with the claims file.  Finally, the Veteran 
has reported that he receives treatment from a private 
neurologist, Dr. Carrero, for his headaches.  See May 2010 Board 
hearing transcript.   However, to date, no such records have been 
associated with the claims file.    

Because there is evidence of repeated in-service treatment for 
headaches and evidence indicating that the Veteran may have a 
current headache disability, as well as evidence of a continuity 
of symptomatology since service, the Board finds that an 
examination is necessary to determine whether the Veteran has a 
current headache disorder that was caused by, or is the result 
of, military service.  See 38 U.S.C.A. § 5103A (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In regard to his claim for service connection for ocular 
hypertension, the Veteran contends that he first began having 
difficulty seeing during service, when he was afforded glasses.  
He has also indicated that his vision has continued to worsen 
since service, requiring that he continually upgrade his glasses.  

Service treatment records indicate that, in June 1963, the 
Veteran was advised to see an opthamologist after complaining of 
diplopia when reading.  The doctor noted that the Veteran had 
20/55 vision bilaterally, and sent him to the eye clinic for 
"accommodation and refraction."   However, there is no further 
evidence of vision treatment in service, and his April 1965 
separation examination indicates that he had 20/20 distant vision 
and a normal field of vision; no refraction testing was conducted 
at that time.  

Post-service, the evidence of record indicates that the Veteran 
was diagnosed with ocular hypertension by a VA doctor in January 
2007, and shows that he has received fairly consistent VA 
treatment for this condition since.   Subsequently, in August 
2009, the Veteran was also diagnosed with open angle glaucoma, 
for which he has reported receiving private treatment from a 
private doctor, Dr. Michael Motolko.  In this regard, the Veteran 
has reported that he underwent eye surgery under Dr. Motolko's 
care in August 2009 at the St. James Surgery Center.  See May 
2010 Board hearing transcript and January 2010 VA treatment note.  

To date, however, the Veteran has not been afforded a VA 
examination assessing the etiology of his currently diagnosed 
ocular hypertension and/or glaucoma.  Because the Veteran 
received treated for diplopia during service, has since been 
diagnosed with ocular hypertension and glaucoma, and has reported 
experiencing a continuity of vision symptomatology since 
separation from service, the Board finds that an examination is 
necessary to determine whether the Veteran's current eye 
disability was caused by, or is the result of, military service.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As this case is being remanded for the foregoing reasons, all 
relevant private and VA treatment records should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
this regard, the Board notes that it is specifically interested 
in obtaining copies of any private brain MRIs, including copies 
of any MRI results from Dr. DeLuca; private treatment records for 
headaches from Dr. Carrero; private vision treatment records from 
Dr. Motolko, including records from an August 2009 eye surgery; 
and any recent VA treatment records, including MRI results.  

Finally, in April 2008 the Veteran was granted service connection 
for bilateral hearing loss, effective October 10, 2007.  In a May 
2008 statement, he stated that this claim started in December 
1992 and not in October 2007.  In a May 2010 statement, the 
Veteran stated that the effective date for his hearing loss 
should be in 1992.  The May 2008 statement from the Veteran is 
accepted as a timely notice of disagreement with the April 2008 
rating decision.  Therefore, the Veteran should be provide a 
statement of the case on the issue of entitlement to an effective 
date earlier than October 10, 2007, for the award of service 
connection for hearing loss.  See Manlincon v. West, 12Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete treatment records regarding a vision 
disability and/or a headache disorder, 
including any MRI results, from the VA 
Medical Center in 1) Boston, Massachusetts, 
dated since August 2009; and 2) Providence, 
Rhode Island, dated since January 2010.

2.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his vision and headache 
symptomatology.  The Board is particularly 
interested in records of any private brain 
MRIs conducted, including those conducted by 
Dr. DeLuca; any records of treatment for 
headaches, including records from Dr. Carrero 
in East Greenwich, Rhode Island; and any 
vision treatment records, including eye 
surgery records from Dr. Michael Motolko in 
Warwick, Rhode Island.  Following the receipt 
of any necessary authorizations from the 
Veteran, attempt to obtain any medical 
records identified by the Veteran.  

3.  Once the foregoing development has been 
completed, schedule the Veteran for an 
appropriate VA examination regarding his 
headaches.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any headache 
disorder(s) found to be present, i.e., 
tension headaches, sinus headaches, migraine 
headaches, etc.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current headache disorder(s) found to be 
present had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury.  In doing so, the 
examiner should acknowledge and discuss the 
Veteran's in-service treatment for headaches, 
as well as his reports of a continuity of 
headache symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.   Schedule the Veteran for an appropriate 
VA examination of his eyes.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any vision 
disabilities found to be present, i.e., 
ocular hypertension, glaucoma, etc.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current vision disability had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury.  In 
doing so, the examiner should acknowledge and 
discuss the Veteran's in-service treatment 
for diplopia, as well as his reports of a 
continuity of vision symptomatology since 
service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
reports do not include adequate responses to 
the specific opinions requested, the reports 
must be returned for corrective action.

6.  Issue a statement of the case with 
respect to the issue of entitlement to an 
effective date earlier than October 10, 2007, 
for the award of service connection for 
hearing loss.  The Veteran and his 
representative should be advised of the need 
to file a substantive appeal following the 
issuance of the statement of the case if the 
Veteran wishes to complete an appeal.

7.  Finally, readjudicate the Veteran's 
claims on appeal, i.e., service connection 
for headaches and a vision disorder.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


